Citation Nr: 1758461	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-34 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 20 percent for diabetes mellitus type II with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to January 1984. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from A February 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a video conference hearing before a Veterans Law Judge, but he withdrew his hearing request in June 2017.  See 38 C.F.R. § 20.704 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

Throughout the appeal, the Veteran's diabetes mellitus type II with erectile dysfunction has required an oral hypoglycemic agent, insulin, and a restricted diet, but not restriction of activity.


CONCLUSION OF LAW

The criteria for rating higher than 20 percent for diabetes mellitus type II with erectile dysfunction have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diabetes mellitus is currently rated 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  The 20 percent evaluation encompasses requiring insulin and restricted diet, or; oral hypoglycemic agent and a restricted diet.  The criteria for 40 percent under Diagnostic Code 7913 are insulin dependence, restricted diet, and regulation of activities.  The criteria for 60 percent are that the Veteran requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation.  Note 2 provides that when diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes. 

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

The Veteran contends that he is entitled to a rating higher than 20 percent for diabetes mellitus.  

On VA examination in December 2012 the examiner noted that the Veteran required daily insulin and oral medication to treat his diabetes.  There was no restriction of activities.  He visited his physician less than twice monthly.  The Veteran denied problems with hypoglycemia or ketoacidosis and had no history of hospitalizations.  He also denied loss of strength and weight.  No complications were noted.  The Veteran's diabetes was productive of some work limitations such as the need for frequent breaks and a private place with facilities for hand washing and disposal of glucose testing strips, to allow for monitoring glucose levels.  Limitations could be placed on continuous physical exertion, working in extreme temperatures or moist areas, working at unprotected heights, and working in isolated areas alone.

VA and private treatment records during the period on appeal showed that the Veteran's diabetes continued to be managed with insulin, oral medication and restricted diet.  He was also encouraged to exercise longer and more often.

Accordingly, the Board finds that the evidence shows diabetes mellitus requiring oral hypoglycemic, daily insulin injections, and a restricted diet.  However, the Board finds that the evidence does not demonstrate that the Veteran's diabetes has required regulation of activities.  There is no evidence in the clinical treatment notes consistent with regulation of activities due to diabetes, and none was noted on examination in 2012.  Additionally, the Veteran has denied episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider.  Since there is no medical evidence of regulation of activities, the Board finds that the criteria for the next higher rating have not been met.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).

To the extent that the Veteran complained of symptoms associated with the upper and lower extremities, and erectile dysfunction, the RO has rated separately the complications of diabetes mellitus of peripheral neuropathy of the lower and upper extremities, and has granted special monthly compensation under 38 U.S.C. 1114, subsection (k) and 38 CFR 3.350(a) on account of loss of use of a creative organ.  The Board notes that the rating of the same disability under various diagnoses is to be avoided.  The rating of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14 (2017).  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994).

In sum, the Board finds that the claim for a rating in excess of 20 percent for diabetes mellitus must be denied.  The preponderance of the evidence is against the Veteran's claim, and that claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether the appealed rating claim includes a claim of entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) in accordance with Rice v. Shinseki, 22 Vet. App. 447   (2009); however, the Veteran has not asserted, and the evidence does not otherwise suggest, that the service-connected diabetes mellitus alone renders him unable to secure and maintain a substantially gainful occupation.  As such, the Board finds that the issue of TDIU entitlement is not a component of the appealed rating claim.



ORDER

A rating in excess of 20 percent for diabetes mellitus type II is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


